OPINION — AG — THE STATE AGENCIES ENUMERATED IN YOUR LETTER CANNOT LEGALLY CONTRIBUTE PUBLIC FUNDS TO THE PROPOSED GOVERNOR'S COMMITTEE, OR TO A PRIVATE CORPORATION ORGANIZED FOR THE PURPOSE OF CARRYING OUT THE PROJECTS OUTLINED TO BE ACCOMPLISHED BY SAID COMMITTEE, AND, FURTHER, THE STATE EMERGENCY FUND, COMMONLY CALLED THE GOVERNOR'S CONTINGENCY FUND, CANNOT LAWFULLY BE USED FOR SUCH PURPOSES. CITE: ARTICLE X, SECTION 14, ARTICLE X, SECTION 15, ARTICLE X, SECTION 19, 62 Ohio St. 1963 Supp., 139.45 [62-139.45], 62 Ohio St. 1961 7.1 [62-7.1], 62 Ohio St. 1961 7.2 [62-7.2] [62-7.2], 74 Ohio St. 1961 362 [74-362] (W. J. MONROE)